Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 For Immediate Release Contact: James F. Arneson President 253.441.4000 Venture Financial Group Reports Profitable Fourth Quarter DuPont, Wash., February 4, 2009  Venture Financial Group, Inc. (Venture or the Company), parent company of Venture Bank ( www.venture-bank.com ) today announced for the twelve months ended December 31, 2008, a net loss of $21.4 million, compared to net income of $11.8 million for the twelve months ended December 31, 2007. For the three months ended December 31, 2008, the Companys net income was $1.4 million as compared to net income of $2.2 million for the three months ended December 31, 2007. The primary factor contributing to the year to date net loss was the government conservatorship of Freddie Mac and Fannie Mae. As previously announced, the Company incurred an other-than-temporary impairment charge of $40.1 million or $26.1 million net-of-tax during the third quarter due to the conservatorship. During the fourth quarter the Company sold its position in the Freddie Mac and Fannie Mae preferred shares in order to recover the tax benefit. In conjunction with the sale of the preferred shares, the Company took an additional loss in the fourth quarter of $1.5 million bringing the total loss on the preferred shares to $41.6 million or $27.1 million net-of-tax. At December 31, 2008, total assets were $1.181 billion as compared to $1.183 billion at December 31, 2007. Total gross loans including loans held for sale at December 31, 2008 were $762.5 million which was a decrease of 2.6% or $20.6 million from $783.1 million in total loans at December 31, 2007. The allowance for credit losses increased to $18.9 million at December 31, 2008 which was an increase of $7.9 million or 71.8% from $11.0 million at December 31, 2007. Weve increased the level of our loss reserves in response to the continued weakness in real estate, said Jim Arneson, President and CEO of Venture Bank. We are focused on identifying weaknesses in our loan portfolio and are aggressively charging off potential losses. Net charge-offs for the twelve months ended December 31, 2008 and December 31, 2007 were $8.7 million and $1.5 million, respectively. The ratio of allowance for credit losses to nonperforming loans was 30.2% and 352.1% at December 31, 2008 and 2007, respectively. Total deposits at December 31, 2008 were $1.021 million which was an increase of $183.9 million or 22.0% from $837.1 million at December 31, 2007. The increase in deposits primarily represents an increase of $199.7 million or 23.9% in wholesale funding which includes brokered, listing service and public deposits. The wholesale funding was used to reduce borrowings and replace higher cost retail deposits. The Board and management have taken steps to conserve capital and to pursue additional capital. Effective September 1, 2008, the Board of Directors suspended future dividends to shareholders in order to conserve capital until it is appropriate to pay dividends again. Other measures taken to reduce expenses and preserve capital are described below in the non-interest expense category. The total risk based capital level for the Company was 8.17% and 8.07% at the Bank, at December 31, 2008 which is an improved level over September 30, 2008. At December 31, 2008 the Company and the Bank are adequately capitalized per the regulatory risk based capital guidelines. The Company is actively pursuing additional capital from potential investors to add back the capital lost from the Freddie Mac and Fannie Mae conservatorship, said Ken Parsons, Chairman and CEO of Venture Financial Group, Inc. The Company is currently analyzing the value of goodwill related to its prior acquisitions, to determine whether the value of goodwill has been impaired. Any potential goodwill impairment could be material to reported earnings, but would be a non-cash charge and have no effect on the Companys cash balances, liquidity or tangible equity. In addition, because goodwill and other intangible assets are not included in the calculation of regulatory capital, the Companys regulatory capital ratios would not be affected by this potential non-cash expense. The Company anticipates the analysis will be completed prior to filing the Annual Report on Form 10-K with the Securities and Exchange Commission by early March 2009. Operating Results Net Interest Income Total net interest income decreased $2.4 million or 22.6% to $8.2 million for the three months ended December 31, 2008 compared to $10.6 million for the three months ended December 31, 2007. Net interest margin for the three months ended December 31, 2008 decreased to 3.14% versus 3.95% for the three months ended December 31, 2007. Total net interest income was $40.1 million for the twelve months ended December 31, 2008 compared to $40.2 million for the twelve months ended December 31, 2007. Net interest margin for the twelve months ended December 31, 2008 was 3.71% versus 4.04% for the twelve months ended December 31, 2007. The decrease in net interest income for the twelve months ended December 31, 2008 compared to the same period in 2007 was due primarily to an increase in our non-earning assets and the rapid decrease in loan rates and offset by improved borrowing costs. The prime rate decreased 400 basis points from December 31, 2007 through December 31, 2008 and 125 basis points of that move were in the fourth quarter. The prime rate is used as a base index on many of our loan products and therefore our loans tied to prime re-priced. Loans that have floors, approximately 42.6% of loans, did not adjust as far. Deposits and other borrowings however did not re-price as quickly or in the same magnitude as our loan portfolio, which is partially due to competitors maintaining deposit rates at historically higher levels to attract deposits for liquidity purposes. Provision for Credit Losses The provision for credit losses was $1.5 million for the three months ended December 31, 2008 compared to $2.5 million for the same period last year. The provision for the twelve months ended December 31, 2008 was $16.8 million as compared to $3.6 million for the same period last year. The increase in the provision is the amount management believes is required to maintain the allowance for credit losses at a level that is adequate to absorb estimated future loan losses inherent in the loan portfolio. Non-performing loans increased $59.6 million from $3.1 million at December 31, 2007 to $62.7 million at December 31, 2008. Management regularly reviews loans to ensure timely identification of any problem loans as well as any potential or specific losses, and begins collection efforts quickly. Additionally, management assesses current market conditions and when necessary obtains new appraisals to ensure loan to value ratios remain within Bank policy and loans are appropriately reserved for. Non-Interest Income Total non-interest income increased to $3.6 million for the three months ended December 31, 2008 compared to $3.4 million for the same period ended December 31, 2007, an increase of 5.9% or $200 thousand. The major components of non-interest income include saleable mortgage loan fee income, service charge income, gains and losses on sales of securities and other income. Income from mortgage origination fees and net gains on sales of mortgage loans increased to $972 thousand for the three months ended December 31, 2008 as compared to $711 thousand for the same period ended December 31, 2007. Service charge income remained stable at $1.0 million for the three months ended December 31, 2008 as compared to $1.1 million for the same period ended December 31, 2007. The Company incurred a net loss on sale of securities of $1.5 million for the three months ended December 31, 2008 due to Freddie Mac and Fannie Mae preferred stock as compared to a gain of $564 thousand for the same period ended December 31, 2007. The change in fair value of junior subordinated debentures increased to $1.5 million for the three months ended December 31, 2008 from $233 thousand for the same period ended December 31, 2007. Other non-interest income increased to $1.6 million for the fourth quarter of 2008, compared to $828 thousand for the fourth quarter of 2007. The largest contributor to this increase is the recognition of a gain of $1.0 million related to the interest rate swap instrument. Non-interest income for the twelve months ending December 31, 2008 was $15.0 million compared to $11.3 million for the same period in 2007 which was an increase of 32.7% or $3.7 million. The largest factor for the increase is a 125.0% increase in mortgage loan origination fees and net gains on sales of mortgage loans. The 125.0% increase for the twelve months ended December 31, 2008 is attributed to a $2.5 million increase to $4.5 million as compared to $2.0 million for the same period ended December 31, 2007. The Company incurred a net loss on the sale of securities of $1.2 million for the twelve months ended December 31, 2008 compared to a net gain of $703 thousand for the same period ended December 31, 2007. The change in market value of junior subordinated debentures issued by the Company increased to a $3.6 million gain from a $1.3 million gain for the twelve months ended December 31, 2008 and 2007, respectively. Non-Interest Expense Total non-interest expense remained relatively stable at $8.7 million for the three months ended December 31, 2008 compared to the three months ended December 31, 2007. Salaries and benefits decreased $1.4 million or 28.6% for the three months ended December 31, 2008 to $3.5 million from $4.9 million for the three months ended December 31, 2007. This was due in large part to the result of the Company cutting costs to help offset the decrease in earnings. In the third quarter of 2008 the executive officers and directors, as well as a portion of the management team, elected to forfeit unvested, outstanding stock options to reduce expenses. The forfeitures resulted in a reduction of the compensation cost that had been previously charged to income in the amount of $392 thousand. Also in the third quarter of 2008 the Company determined that the Executive Supplemental Retirement Plan, which requires the Company to meet certain performance ratios, should be suspended. No participant of the Supplemental Executive Retirement Plan has accrued any benefits since 2006 and is not expected to accrue any additional benefits in the foreseeable future. As a consequence, the Plan is now a frozen defined benefit plan effective December 31, 2006 and $854 thousand in previously recognized unfunded obligations was reversed in the third quarter. The Board of Directors has elected to suspend all directors fees to also contribute to the decrease in other non-interest expense. Additionally, staffing reductions occurred during the second and third quarters of 2008. Total non-interest expense increased $41.4 million or 132.7% to $72.6 million for the twelve months ended December 31, 2008 from $31.2 million for the twelve months ended December 31, 2007. The largest contributor to non-interest expense was related to the $40.1 million other-than-temporary impairment charge related to the Companys investments in Fannie Mae and Freddie Mac preferred stock, which was the direct result of the U.S. Government placing Fannie Mae and Freddie Mac into conservatorship. Occupancy and equipment expense increased to $5.6 million for the twelve months ended December 31, 2008 from $4.8 million for the twelve months ended December 31, 2007. This is due primarily to the costs associated with the corporate headquarters and related depreciation expense. Expense from foreclosed assets and monitored credits increased to $908 thousand for the twelve months ended December 31, 2008 from $53 thousand for the twelve months ended December 31, 2007. This expense is related to the increase in legal, appraisal and other expenses related to foreclosed or monitored credits. About Venture Financial Group Venture Financial Group, through its wholly owned subsidiary Venture Bank, has 18 full-service financial centers and 1 loan production office located primarily along the Interstate 5 corridor in the Puget Sound region of western Washington. Venture Bank offers a full spectrum of financial services including commercial, construction, residential and consumer lending, deposit products and other banking services. Further information about Venture Bank may be found at www.venture-bank.com. Note Regarding Forward-Looking Information This press release includes forward-looking statements within the meaning of the "Safe-Harbor" provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. We make forward looking statements in this press release regarding risk mitigation and cost restructuring, credit quality, capital raising initiatives, adequacy of the allowance for credit losses and economic conditions. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to certain risk factors, including those set forth from time to time in the Companys filings with the Securities and Exchange Commission and the risk of being unable to raise capital. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements. VENTURE FINANCIAL GROUP CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands, except share and per share amounts) ASSETS December 31, December 31, 2008 2007 (unaudited) (audited) Cash and due from banks $ 18,813 $ 17,719 Interest bearing deposits in other banks 5 6 Total cash and cash equivalents 18,818 17,725 Federal funds sold 69,765 - Securities available-for-sale 215,895 280,177 Securities held-to-maturity - 16,800 Investment in trusts 682 682 FHLB Stock and TIB Stock 4,590 4,590 Loans held-for-sale 9,222 17,389 Loans 753,285 765,728 Allowance for credit losses (18,922) (10,975) Net loans 734,363 754,753 Premises and equipment, net 33,388 33,337 Foreclosed real estate 10,762 68 Accrued interest receivable 4,211 4,862 Cash surrender value of bank owned life insurance 21,299 20,344 Goodwill 24,202 24,202 Other intangible assets 391 678 Deferred/Current tax asset 29,656 6,568 Other assets 3,742 1,068 Total assets $ 1,180,986 $ 1,183,243 LIABILITIES AND SHAREHOLDERS EQUITY Deposits Non-interest bearing checking $ 111,022 $ 103,721 NOW, Savings and MMDA 222,165 379,629 Time certificates of deposit 688,193 353,774 Total deposits 1,021,380 837,124 Federal funds purchased - - Securities sold under agreements to repurchase 23,200 28,282 Other borrowings 50,806 195,758 Junior subordinated debentures at fair value 18,201 21,766 Accrued interest payable 2,308 1,990 Other liabilities 7,248 9,566 Total liabilities 1,123,143 1,094,486 SHAREHOLDERS' EQUITY Common stock (no par value); 30,000,000 shares authorized, shares issued and outstanding:  December 31, 2008  7,385,387; 38,544 36,507 December 31, 2007 -7,221,787 Retained earnings 35,258 58,798 Accumulated other comprehensive loss (15,959) (6,548) Total shareholders' equity 57,843 88,757 Total liabilities and shareholders' equity $ 1,180,986 $ 1,183,243 VENTURE FINANCIAL GROUP CONDENSED CONSOLIDATED STATEMENTS OF INCOME/(LOSS) (Dollars in thousands, except per share amounts; unaudited) Three months ended Twelve months ended December 31, December 31, INTEREST INCOME Loans $ 13,275 $ 16,626 $ 55,176 $ 65,765 Federal funds sold and deposits in banks 14 Investment securities Taxable Non-taxable 66 Total interest income INTEREST EXPENSE Deposits Federal funds purchased 1 60 78 Securities sold under agreement to repurchase 55 Other borrowings Junior subordinated debentures 43 Total interest expense Net interest income PROVISION FOR CREDIT LOSSES Net interest income (loss) after provision for credit losses NON-INTEREST INCOME Service charges on deposit accounts Origination fees and net gains on sales of loans Net gain / (loss) on sale of securities Change in market value of junior subordinated debentures Other non-interest income Total non-interest income NON-INTEREST EXPENSES Salaries and employee benefits Occupancy and equipment Amortization of intangible assets 72 72 Impaired loss on securities - - - Other non-interest expense Total non-interest expenses Income (loss) before provision for income taxes PROVISION FOR INCOME TAX BENEFIT NET INCOME/(LOSS) $1,374 $ 2,198 $ (21,431) $ 11,759 EARNINGS (LOSS) PER SHARE Basic $ .19 $ 0.45 $ (2.94) $ 1.64 Diluted $ .19 $ 0.44 $ (2.94) $ 1.61 Weighted average shares outstanding, basic Weighted average shares outstanding, diluted
